UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


OMAR MOHAMMED KHALIFH, et al.,   :
                                 :
          Petitioners,           :
                                 :
     v.                          : Civil Action No. 05-1189 (JR)
                                 :
GEORGE W. BUSH, et al.,          :
                                 :
          Respondents.           :


                              ORDER

          The government’s motion to amend the factual returns of

four detainees, Dkt. #116, is granted to the extent that it

pertains to petitioner Omar Mohammed Khalifh.




                                    JAMES ROBERTSON
                              United States District Judge